
QuickLinks -- Click here to rapidly navigate through this document

LOGO [g1005055.jpg]


EXHIBIT 10.45


September 26, 2002

VIA COURIER

Mr. Larry Murdock
Vice President, Marketing
SensorMedics
VIASYS Healthcare
22705 Savi Ranch Parkway
Yorba Linda, CA 92887

Re: Modifications to July 2000 and August 2001 Agreements

Dear Larry:

        It was a pleasure speaking with you today. As discussed, we have an
immediate need to make certain modifications to the exclusivity provisions of
the August 2001 agreement to avoid termination of that contract. In addition, we
would like to work with you over the next month to restructure both the
July 2000 and August 2001 agreements. The purpose of this letter is to set forth
our mutual agreement with respect to these matters.

        Reference is made to that certain Agreement dated July 6, 2000 by and
between HealtheTech, Inc. and SensorMedics Corporation (the "2000 Agreement")
and that certain International Distribution Agreement dated as of August 2001 by
and between HealtheTech, Inc. and SensorMedics Corporation (the "2001
Agreement"). Reference is also made to that certain letter dated August 29, 2002
whereby HealtheTech served notice to SensorMedics of its intent to terminate of
the 2001 Agreement effective September 30, 2002 (the "Termination Notice").

        Subject to your execution of this letter below on or before
September 30, 2002 indicating the acknowledgement and agreement of SensorMedics
with the matters addressed herein, HealtheTech and SensorMedics agree as
follows:

1.HealtheTech hereby revokes the Termination Notice as of the date hereof.

2.With regard to the 2001 Agreement, notwithstanding the definition of Territory
contained therein, effective as of September 30, 2002 the Distributor shall no
longer have any rights to distribute, sell or solicit orders for the Products
from any of the following:

(a)Hospital-based dietitians

(b)Physicians and osteopaths specializing in:

(i)Oncology

(ii)Hospital-based Nutrition Support Services

(iii)Obstetrics

(iv)Gynecology

(v)Pediatrics

(vi)Bariatric surgery

--------------------------------------------------------------------------------

(c)All current and future HealthSouth facilities (whether owned, managed,
operated or branded as such)

and, in addition, the definition of Territory contained in the 2001 Agreement
shall hereby be amended in accordance with the foregoing.

3.HealtheTech will use its commercially reasonable best efforts prior to
October 31, 2002 to assist SensorMedics in substituting CE marked HealtheTech
devices, disposables and related items for any or all of its current inventory
of such products on terms to be mutually agreed.

4.HealtheTech and SensorMedics will prior to October 31, 2002 negotiate in good
faith to restructure their relationship and replace both the 2000 Agreement and
the 2001 Agreement with a mutually agreed contract. In the event that
HealtheTech and SensorMedics do not on or prior to October 31, 2002 enter into a
new agreement replacing both the 2000 Agreement and the 2001 Agreement, we agree
that both such agreements will automatically terminate on such date.

If the foregoing is consistent with our conversation today, please indicate your
agreement by signing below and returning one executed copy of this letter to me
via facsimile prior to September 30, 2002 with an original to follow.

Sincerely,

/s/ James R. Mault

James R. Mault, M.D.
Chairman and CEO
HealtheTech, Inc
523 Park Point Drive, 3rd Floor
Golden, CO 80401

  ACKNOWLEGED AND AGREED:
 
/s/ Larry Murdock
 
Larry Murdock
Vice President, Marketing
SensorMedics
VIASYS Healthcare

--------------------------------------------------------------------------------

October 29, 2002

VIA FACSIMILE

Mr. Ed Pulwer
President
SensorMedics
VIASYS Healthcare
22705 Savi Ranch Parkway
Yorba Linda, CA 92887

Re:Modification of September 26, 2002 Letter Agreement

Dear Ed:

        Reference is made to that certain Letter Agreement re: Modifications to
July 2000 and August 2001 Agreements dated September 26, 2002 by and between
HealtheTech, Inc. and SensorMedics Corporation (the "Letter Agreement"). By
mutual agreement, Paragraph 4 of the Letter Agreement is hereby replaced in its
entirety with the following:

HealtheTech and SensorMedics will prior to November 30, 2002 negotiate in good
faith to restructure their relationship and replace both the 2000 Agreement and
the 2001 Agreement with a mutually agreed contract. In the event that
HealtheTech and SensorMedics do not on or prior to November 30, 2002 enter into
a new agreement replacing both the 2000 Agreement and the 2001 Agreement, we
agree that both such agreements will automatically terminate on such date.

        Please indicate your agreement by signing below and returning one
executed copy of this letter to me via facsimile prior to October 31, 2002 with
an original to follow.

Sincerely,

/s/  NOEL JOHNSON      

Noel Johnson
President and COO
HealtheTech, Inc
523 Park Point Drive, 3rd Floor
Golden, CO 80401

    ACKNOWLEGED AND AGREED:
 
 
/s/  ED PULWER      
 
 
Ed Pulwer
President
SensorMedics
VIASYS Healthcare

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.45

